Title: Paine’s Minutes of Auchmuty’s Argument for the Defense: 27 October 1770
From: Paine, Robert Treat
To: 


       
        Auchmuty.
       
       Something horrid in agitation by the Bells ringing.
       I have but little Charity for those that can only see on one side.
       
       Palmes Evidence may be opposed to all the Crown Evidence.
       Positive Evidence always outweighs negative.
       Persons Surrounded by threatening People may in Certain Cases defend themselves.
       1 H. p. 71, ch. 28, §14. Killing dangerous Rioters is Lawful.
       §23. In endeavouring to defend himself and in suppressing dangerous Rioters.
       Ch. 29, §13 Hom, se defen.
       §16
       They were on their duty, and in extremity.
       Foster p. 292. Steadman’s Case.
       Key. 135. bottom. If one man in angry words.
       1 H.H.C. 485. 6. Harcot’s Case.
       Cr. Char. 538. Coke Case.
      